DISMISS; and Opinion Filed July 18, 2013




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-13-00733-CV

                        IN THE INTEREST OF A.C.G., JR., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 12-08005-R

                                MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                 Opinion by Justice Lang-Miers
       On April 25, 2012, the Office of the Attorney General filed an original petition in suit

affecting the parent-child relationship, asserting A.C.G.’s Mother and Father were separated and

seeking orders regarding conservatorship and support of A.C.G. The trial court signed a default

order on April 3, 2013, finding Father was obligated to provide support for A.C.G. The order,

however, did not appoint a managing conservator. See TEX. FAM. CODE ANN. § 153.005 (West

2008) (providing that “[i]n a suit, . . . [i]f the parents are or will be separated, the court shall

appoint at least one managing conservator.”). Father appealed from the order. Because the order

did not appear to dispose of all the claims, we directed Father to file a letter brief addressing our

jurisdiction over the appeal. See Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)

(subject to few, mostly statutory exceptions, appellate courts have jurisdiction only over appeals

from final judgments, that is, judgments disposing of all parties and claims in record). More than
ten days have lapsed since Father was directed to file the letter brief, and Father has not

responded or otherwise communicated with the Court.

       Because the complained-of order did not dispose of all the issues, it is not final and does

not invoke our jurisdiction. See TEX. FAM. CODE ANN. § 153.005; Lehman, 39 S.W.3d at 195.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE

130733F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF A. C. G., JR., A                   On Appeal from the 254th Judicial District
CHILD                                                 Court, Dallas County, Texas
                                                      Trial Court Cause No. 12-08005-R.
No. 05-13-00733-CV                                    Opinion delivered by Justice Lang-Miers.
                                                      Justices Moseley and Bridges participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.
      We ORDER that appellees Shykeeda Simmons and the Office of the Attorney General
recover their costs, if any, of this appeal from appellant Anthony Glosson.


Judgment entered this 18th day of July, 2013.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE




                                                –3–